DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-12, 14, 16, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 12, 15-16 of U.S. Patent No. 10830867 in view of Li et al (US 20170171791) and Dai. 
With respect to claim 1 and 14, U.S. Patent No. 10830867 claims (claim 1) a radar unit for detecting an existence of interference (claim 1) wherein the radar unit comprises: a millimetre wave (mmW) transceiver circuit configured to a transmit a radar signal and receive an echo signal (claim 1), a mixed analog and baseband circuit operably coupled to the mmW transceiver circuit (claim 1); and a signal processor circuit operably coupled to the mixed analog and baseband circuit (claim 1): and an interference detection unit operably coupled to the mmW transceiver circuit (claim 1) and configured to: (claim 1 and 14) and determine an arrival 
With respect to claims 1 and 14, U.S. Patent No. 10830867 does not claim monitor a wideband of a radio frequency spectrum Band. Li teaches (claim 1 and 14) monitor a wideband of a radio frequency spectrum Band (para 7, “the spectrum sensing unit may be configured to monitor the channels of each of the plurality of millimeter wave bands to detect interference”). It would have been obvious to modify U.S. Patent No. 10830867 to include monitor a wideband of a radio frequency spectrum Band because it would allow the device to monitor all of the frequency bands at once.
With respect to claims 1 and 14, U.S. Patent No. 10830867 does not claim a first receiver signal path configured to receive echo signal and an interference detection unit along a second receiver path. Dai teaches a first receiver signal path configured to receive echo signal and an interference detection unit along a second receiver path (para 13, “after the after the conducting time of the first switch, receiving module outputs two paths of signals, one output trigger signal to the dividing circuit, separating circuit and it sends instruction signal off the first switch, the second switch and the third switch is turned on; the second path of output signal receiving module to interference control module”). It would have been obvious to modify U.S. Patent No. 10830867 to include a first receiver signal path configured to receive echo signal and an interference detection unit along a second receiver path because it is merely separating the route of the processing of the signals with no new or unexpected results.
With respect to claim 2, U.S. Patent No. 10830867 
With respect to claim 3, U.S. Patent No. 10830867 claims a phase-shift circuit of a phased array transceiver operably coupled to the signal processor circuit and configured to: form nulls in one or more antenna beams based on the arrival direction of the interference signal wherein adjusting a parameter of the radar unit comprises forming the nulls in the one or more antenna beams associated with the arrival direction of the interference signal (claim 12).
With respect to claim 4, U.S. Patent No. 10830867 claims a phase-shift circuit of a phased array transceiver operably coupled to the signal processor circuit and configured to: spatially filter the interference signal using the phased array transceiver based on the level of interference (claim 12).
With respect to claim 5, U.S. Patent No. 10830867 claims an auxiliary interference detection path comprising a set of wideband baseband receivers configured to; scan each frequency associated with the wideband of the radio frequency spectrum band and detect a frequency and the arrival direction of the interference signals based on the scan of each frequency associated with the wideband of the radio frequency spectrum band (claim 16).
With respect to claim 6, U.S. Patent No. 10830867 claims the radar unit is configured to; operate in a time-discontinuous mode comprising: a first duration for performing-as a mutual interference detection; and a second duration for performing normal data acquisition (claim 1).
With respect to claim 10, U.S. Patent No. 10830867 claims (claim 10) a waveform generator coupled to the signal processor circuit and configured to; generate a set of frequencies that correspond to a center frequency of each sub-band of the wideband during the first duration (claim 9).
With respect to claim 11, U.S. Patent No. 10830867 
With respect to claim 12, U.S. Patent No. 10830867 claims the signal processor circuit is configured to: re-configures a receiver path of a set of receiver paths in the mixed analog and baseband circuit and the mmW transceiver circuit as a mutual interference detector receiver (claim 6).
With respect to claim 16, U.S. Patent No. 10830867 claims detecting an existence of the level of interference before the radar unit commences a normal radar target acquisition mode of operation (claim 2).
With respect to claim 18, U.S. Patent No. 10830867 claims operating in a time-discontinuous mode comprising a first duration for performing a mutual interference detection; a second duration for performing normal data acquisition (claim 1).
With respect to claim 19, U.S. Patent No. 10830867 claims generating a set of frequencies that correspond to a center frequency of each sub-bands of the wideband during the first time duration (claim 9).
With respect to claim 20, U.S. Patent No. 10830867 claims detecting the level of interference during the first duration (claim 1). 
Claim 9, 15, and 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 and 14 of U.S. Patent No. 10830867 in view of Li, Dai and Carcia Rodriguez et al (US 20180254838). 
With respect to claim 9, Li teaches (claim 9) scanning each frequency associated with the wideband of the radio frequency spectrum band and activate the one or more receiver radio frequency circuits to scan one or more sub-bands of the wideband (para 60, “if the transceiver is currently operating in one of the E-bands the spectrum sensing unit 22 monitors all of the channels in the E-bands”). It would have been obvious to modify U.S. Patent No. 10830867 to include scanning each frequency associated with the wideband of the radio frequency spectrum band and activate the one or 
With respect to claim 9, Garcia Rodriguez teaches (claim 9) activate the interference detection unit to identify the arrival direction of the interference signal and the level of interference during the duration (para 2, ”the detected energy level is above the threshold level, which indicates that the channel is not clear because another node is transmitting on the channel” and para 44, “The node 605 can also place spatial nulls 635 on to spatial directions indicated by a location of an interfering node”). It would have been obvious to modify U.S. Patent No. 10830867 to include activate the interference detection unit to identify the arrival direction of the interference signal and the level of interference during the duration, because it would allow the device to avoid the direction of a interferer when transmitting or receiving in normal mode.
With respect to claim 15, U.S. Patent No. 10830867 claims (claim 15) generating a frequency chirp sequence waveform with a start frequency and an end frequency of the chirp sequence based on a determined non-interfering sub-band on which to operate the radar unit (claim 8). 
With respect to claim 15, Garcia Rodriguez teaches (claim 15) adjusting the parameter comprises forming nulls in one or more antenna beams based on the arrival direction of the interference signal (para 33, “places spatial nulls onto the spatial directions where the strongest interfering nodes are located”); spatially filter the interference signal using a phased array transceiver of the radar unit based on the level of interference (para 33, “places spatial nulls onto the spatial directions where the strongest interfering nodes are located”). It would have been obvious to modify U.S. Patent No. 10830867 to include adjusting the parameter comprises 
With respect to claim 17, Garcia Rodriguez teaches detecting a frequency and the arrival direction of the interference signal based on the scan of each frequency associated with the wideband of the radio frequency spectrum band (para 33, “places spatial nulls onto the spatial directions where the strongest interfering nodes are located”). It would have been obvious to modify U.S. Patent No. 10830867 to include detecting a frequency and the arrival direction of the interference signal based on the scan of each frequency associated with the wideband of the radio frequency spectrum band because it would allow the device to avoid the direction of a interferer when transmitting or receiving in normal mode.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10830867 in view of Li, Dai and McHenry (US 20140286360). McHenry teaches (claim 8) the auxiliary detection path is configured to exhibit a resolution and dynamic range (para 17, “Commercially available multiband RF amplifiers have limited dynamic range performance”, a detection path inherently exhibits a resolution). It would have been obvious to modify U.S. Patent No. 10830867 to include the auxiliary detection path is configured to exhibit a resolution and dynamic range because it is one of multiple implementations to receive a signal with no new or unexpected results.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10830867 in view of Li, Dai, and MacMullan et al (US 20170302329). McMullen teaches (claim 13) the mmW transceiver circuit is configured to the electromagnetic spectrum may be defined as frequencies from 71 to 76 GHz”). It would have been obvious to modify U.S. Patent No. 10830867 to include the mmW Tx/Rx circuit is configured to operate in a 76-81 GHz communication frequency range because it is one of multiple frequency ranges to transmit a signal with no new or unexpected results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 13-14 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al (US 20170171791) in view of Carcia Rodriguez et al (US 20180254838), Mueller et al (US 20140241282) and Dai (CN 102955151). 
With respect to claim 1, Li teaches (claim 1) a radar unit for detecting an existence of interference (para 25,” The wireless device has an antenna connected to the transceiver”), wherein the radar unit comprises: a millimetre wave (mmW) transceiver circuit configured to a transmit a radar signal and receive an echo signal (para 25, “The wireless device has an antenna connected to the transceiver for transmitting the output transmit signal and receiving the input receive”) a mixed analog and baseband circuit operably coupled to the mmW transceiver circuit (fig 2, item “122” and para 91, “a six-port mixer is used for down converting the RF signal by mixing the signal with very low power LO”); and a signal processor circuit operably coupled to the mixed analog and baseband circuit (fig 2 “122” and item threshold detection): and an interference detection unit operably coupled to the mmW transceiver circuit and configured the spectrum sensing unit may be configured to monitor the channels of each of the plurality of millimeter wave bands to detect interference”); and determine a level of interference based on the monitoring of the wideband (para 60,” interference level may be measured using one or more threshold detection values corresponding to one or more tolerable interference levels”).
With respect to claim 1 and 14, Li does not teach determine an arrival direction of an interference signal and a level of interference based on monitoring. Mueller teaches determine an arrival direction of an interference signal and a level of interference based on monitoring (para 19, determining a direction of the interfering radiating and a distance based on the interference power). It would have been obvious to modify LI to include determine an arrival direction of an interference signal and a level of interference based on monitoring because it is expected that a device would determine the direction of an interferer before placing a null or interference reducer in the direction of channel with interference. 
With respect to claim 1 and 14, Li does not teach signal processor circuit is configured to analyze the interference signal and adjusting a parameter of the radar unit based on the arrival direction of the interference signal and the level of interference associated with the interference signal. Garcia Rodriguez teaches signal processor circuit is configured to analyze the interference signal and adjusting a parameter of the radar unit based on the arrival direction of the interference signal and the level of interference associated with the interference signal (para 2, ”the detected energy level is above the threshold level, which indicates that the channel is not clear because another node is transmitting on the channel” and para 44, “The node 605 can also place ).
With respect to claim 1 and 14, Li does not teach a first receiver signal path configured to receive echo signal and an interference detection unit along a second receiver path. Li does not teach Dai teaches a first receiver signal path configured to receive echo signal and an interference detection unit along a second receiver path (para 28, “interference radar after the conducting time of the first switch, receiving module outputs two paths of signals, one output trigger signal to the dividing circuit, separating circuit and it sends instruction signal off the first switch, the second switch and the third switch is turned on; the second path of output signal receiving module to interference control module”). It would have been obvious to modify LI to include a first receiver signal path configured to receive echo signal and an interference detection unit along a second receiver path because it is merely separating the route of the processing of the signals with no new or unexpected results.
With respect to claim 13, Li teaches the mmW transceiver circuit is configured to operate in a 76-81 GHz communication frequency range (para 4, “the electromagnetic spectrum may be defined as frequencies from 71 to 76 GHz”).
With respect to claim 16, Li teaches (claim 16) detecting an existence of the level of interference (para 60,” interference level may be measured using one or more threshold detection values corresponding to one or more tolerable interference levels”).
With respect to claim 17, Li teaches (claim 17) scanning each frequency associated with the wideband of the radio frequency spectrum band (para 7).
With respect to claim 20, Li teaches detecting the level of interference (para 60). 
With respect to claim 2 and 16, Li does not teach the interference detection unit is configured to; detect an existence of the level of interference before the radar unit commences a Garcia Rodriguez teaches (claim 2 and 16) the interference detection unit is configured to; detect an existence of the level of interference before the radar unit commences a normal radar target acquisition mode of operation (para 2, “listen before talk (LBT) coexistence rules require that each node monitors a channel (e.g., "listens") to detect energy on the channel prior to transmitting information on the channel”). It would have been obvious to modify LI to include the interference detection unit is configured to; detect an existence of the level of interference before the radar unit commences a normal radar target acquisition mode of operation because it would allow the device to shift the direction of the transmitter or receive section to avoid a interferer. 
With respect to claim 3, Li does not teach a phase-shift circuit of a phased array transceiver operably coupled to the signal processor circuit and configured to: form nulls in one or more antenna beams based on the arrival direction of the interference signal wherein adjusting a parameter of the radar unit comprises forming the nulls in the one or more antenna beams associated with the arrival direction of the interference signal. Garcia Rodriguez teaches a phase-shift circuit of a phased array transceiver (abs, “A node is configured to be connected to a massive multiple-input, multiple-output (MIMO) array to provide spatially multiplexed channels”) operably coupled to the signal processor circuit and configured to: form nulls in one or more antenna beams based on the arrival direction of the interference signal wherein adjusting a parameter of the radar unit comprises forming the nulls in the one or more antenna beams associated with the arrival direction of the interference signal (para 10, ” allocating at least D degrees of freedom to spatial nulls that are placed onto spatial directions corresponding to the D interfering nodes”). It would have been obvious to modify LI to include a phase-shift circuit of a phased array transceiver operably coupled to the signal 
With respect to claim 4, Li does not teach a phase-shift circuit of a phased array transceiver operably coupled to the signal processor circuit and configured to: spatially filter the interference signal using the phased array transceiver based on the level of interference. Garcia Rodriguez teaches a phase-shift circuit of a phased array transceiver operably coupled to the signal processor circuit and configured to: spatially filter the interference signal using the phased array transceiver based on the level of interference (para 10, “”allocating at least D degrees of freedom to spatial nulls that are placed onto spatial directions corresponding to the D interfering nodes” and para 2, ”the detected energy level is above the threshold level, which indicates that the channel is not clear because another node is transmitting on the channel”). It would have been obvious to modify LI to include a phase-shift circuit of a phased array transceiver operably coupled to the signal processor circuit and configured to: spatially filter the interference signal using the phased array transceiver based on the level of interference because it would allow the device to shift the direction of the transmitter or receive section to avoid a interferer. 
With respect to claim 17, Li does not teach detecting a frequency and the arrival direction of the interference signal based on the scan of each frequency associated with the wideband of the radio frequency spectrum band. Garcia Rodriguez teaches detecting a frequency and the arrival direction of the interference signal based on the scan of each frequency associated with the wideband of the radio frequency spectrum band (para 2 and 10). It would have been obvious to modify LI to include detecting a frequency and the arrival 
With respect to claim 18, Li does not teach operating in a time-discontinuous mode comprising a first duration for performing a mutual interference detection; and a second duration for performing normal data acquisition. Garcia Rodriguez teaches operating in a time-discontinuous mode comprising a first duration for performing a mutual interference detection; and a second duration for performing normal data acquisition. (para 2, “listen before talk (LBT) coexistence rules require that each node monitors a channel (e.g., "listens") to detect energy on the channel prior to transmitting information on the channel”).  It would have been obvious to modify LI to include the radar unit is configured to; operate in a time-discontinuous mode comprising: a first duration for performing as a mutual interference detection; and a second duration for performing normal data acquisition because it would allow the device to detect and avoid interference before starting operation.
Claims 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Carcia Rodriguez and Mueller and Dai as applied to claim 1 above, and further in view of Elenes (US 20090298453). LI teaches (claim 5) scan each frequency associated with the wideband of the radio frequency spectrum band (para 60, “if the transceiver is currently operating in one of the E-bands the spectrum sensing unit 22 monitors all of the channels in the E-bands”), (claim 9) activate the one or more receiver radio frequency circuits to scan one or more sub-bands of the wideband (para 60, “if the transceiver is currently operating in one of the E-bands the spectrum sensing unit 22 monitors all of the channels in the E-bands”). Elenes teaches (claim 5) an auxiliary interference detection path comprising a set of wideband In one embodiment, the present invention provide a method for detecting signal quality metrics of a constant modulo (CM) signal received in two different signal paths”). It would have been obvious to modify LI in view of Carcia Rodriguez and Mueller and Dai to include an auxiliary interference detection path comprising a set of wideband baseband receivers because it is merely one of multiple design choices with no new or unexpected results. Garcia Rodriguez teaches (Claim 5) detect a frequency and the arrival direction of the interference signals based on the scan of each frequency associated with the wideband of the radio frequency spectrum band (para 2, ”the detected energy level is above the threshold level, which indicates that the channel is not clear because another node is transmitting on the channel” and para 44, “The node 605 can also place spatial nulls 635 on to spatial directions indicated by a location of an interfering node”), (claim 6) the radar unit is configured to; operate in a time-discontinuous mode comprising: a first duration for performing-as a mutual interference detection; and a second duration a for performing normal data acquisition (para 2, “listen before talk (LBT) coexistence rules require that each node monitors a channel (e.g., "listens") to detect energy on the channel prior to transmitting information on the channel”), (claim 9) activate the interference detection unit to identify the arrival direction of the interference signal and the level of interference during the duration (para 2, ”the detected energy level is above the threshold level, which indicates that the channel is not clear because another node is transmitting on the channel” and para 44, “The node 605 can also place spatial nulls 635 on to spatial directions indicated by a location of an interfering node”). It would have been obvious to modify LI to include  detect a frequency and the arrival direction of the interference signals based on the LI to include the radar unit is configured to; operate in a time-discontinuous mode comprising: a first duration for performing as a mutual interference detection; and a second duration for performing normal data acquisition because it would allow the device to detect and avoid interference before starting operation. 
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Carcia Rodriguez and Mueller and Dai and Elenes as applied to claim 6 above, and further in view of McHenry (US 20140286360). McHenry teaches (claim 8) the auxiliary detection path is configured to exhibit a resolution and dynamic range (para 17, “Commercially available multiband RF amplifiers have limited dynamic range performance” a detection path inherently exhibits a resolution). It would have been obvious to modify LI in view of Carcia Rodriguez and Mueller and Dai and Elenes to include the auxiliary detection path is configured to exhibit a resolution and dynamic range because it is one of multiple implementations to process a signal with no new or unexpected results.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Carcia Rodriguez and Mueller and Dai and Elenes as applied to claim 6 above, and further in view of Wehinger et al (US 20170171790). Wehinger  teaches (claim 10) a waveform generator coupled to the signal processor circuit and configured to; generate a set of frequencies that correspond to a center frequency of each sub-band of the wideband during the first duration (para 28, “this means that the UE 101 is capable to receive and monitor multiple frequency bands (i.e. downlink carriers) C1, C2, . . . simultaneously”). It would have been obvious to modify LI in view of Carcia Rodriguez and Mueller and Dai and Elenes to include a waveform generator coupled to the signal processor circuit and configured to; generate a set of frequencies that correspond to a center frequency of .
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Carcia Rodriguez and Mueller and Dai as applied to claim 1 and 14 above, and further in view of MacMullan et al (US 20170302329). McMullen teaches (claim 11) a waveform generator coupled to the signal processor circuit configured to; generate a frequency chirp sequence waveform with a start frequency and an end frequency of the chirp sequence based on a non-interfering sub-band on which to operate the radar unit (para 10 “radar system transmits signal pulses, where each pulse consists of two complex linear chirps at different center frequencies”). It would have been obvious to modify LI in view of Carcia Rodriguez and Mueller and Dai to include a waveform generator coupled to the signal processor circuit configured to; generate a frequency chirp sequence waveform with a start frequency and an end frequency of the chirp sequence based on a non-interfering sub-band on which to operate the radar unit because it is merely a substitution of a well-known signal to transmit within a band with no new or unexpected results. Carcia Rodriguez teaches (claim 15) adjusting the parameter comprises forming nulls in one or more antenna beams based on the arrival direction of the interference signal; spatially filter the interference signal using a phased array transceiver of the radar unit based on the level of interference (para 2 and 10). It would have been obvious to modify LI to include adjusting the parameter comprises forming nulls in one or more antenna beams based on the arrival direction of the interference signal; spatially filter the interference signal using a phased array transceiver of the radar unit based on the level of interference because it would allow the device to shift the direction of the transmitter or receive section to avoid a interferer.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI in view of Carcia Rodriguez and Mueller and Dai as applied to claim 18 above, and further in view of Wehinger et al (US 20170171790). Wehinger teaches (claim 19) generating a set of frequencies this means that the UE 101 is capable to receive and monitor multiple frequency bands (i.e. downlink carriers) C1, C2, . . . simultaneously”). It would have been obvious to modify LI in view of Carcia Rodriguez and Mueller and Dai to include generating a set of frequencies that correspond to a center frequency of each sub-bands of the wideband during the first time duration because it is merely a substitution of a well-known method to monitor multiple sub band frequencies with no new or unexpected results.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  LI et al (US 20170171791), Carcia Rodriguez et al (US 20180254838) and Mueller et al (US 20140241282) does not teach nor make obvious (claim 7) an auxiliary detection path is configured to: enable one or more receiver radio frequency circuits during the second duration; and enable an auxiliary baseband receiver coupled to the interference detection unit and configured to detect the frequency and the arrival direction of the interference signal during the first duration.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference 
Applicant argues: 
1) U.S. Patent No. 10830867 and Li do not make obvious a first receiver signal path configured to receive the echo signal and an interference detection unit along a second receiver signal path.
Response: Dai is cited as teaching a first receiver signal path configured to receive the echo signal and an interference detection unit along a second receiver signal path and it would have been obvious to modify the references because it is merely a separation of processes into two different paths.
2) an interference detection unit does not invoke 112(f) because a person of ordinary skill in the art would understand “an interference detection unit” to have sufficient definite structure that performs the function 
Response: The only evidence of a structure for the interference detection unit is the digital and/or analog circuits which is how the interference detection unit is being interpreted in light of the specification. However the interference detection unit is a generic placeholder couple with functional language without reciting sufficient structure. The only structure the applicant has argued to be the sufficient structure is a reference to the specification. Which is how the limitation is being interpreted. 
3) Li does not disclose or suggest “a millimeter wave (mmW) transceiver circuit configured to transmit a radar signal and receive an echo signal” as recited by claim 1.
Response: Li state “a transmitter configured to modulate a transmit signal to an output transmit signal using a transmit carrier frequency …a transmit millimeter wave of the plurality of millimeter wave bands” and “The transceiver has a receiver configured to demodulate a receive signal from an input receive signal using a receive carrier frequency compatible with a receive channel selected from the one or more channels, and using a receive duplexing operating mode 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648